DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 March 2021 has been entered.
 	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “a centerline”, however this limitation is already recited in claim 4, on which claim 6 relies. As such this recitation is indefinite as it is unclear whether it refers to the prior claimed centerline or to a new centerline. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “the centerline”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4, 6, and 10-13, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pradelle (US 2009/0261534).
	With regard to claim 4, Pradelle discloses an annular seal (1 or 5, as seen in Figs. 1-12) comprising: a closed annular seal member (1 or 5, described and shown as annular and non-split in Figs. 2, 9, etc. and paragraphs [0024], etc.) having a center axis (i.e. the axis of revolution of such running through the seal center), the annular seal member being a monolithic element (as seen in Fig. 2, 9, etc.) fabricated of a single plasma resistant elastic material (as shown in the cross-hatching of Figs. 2, 9, etc. and as disclosed in paragraph [0071], etc. it is an elastic material 

claim 6, Pradelle discloses the first sidewall portion and second sidewall portion are bowed in a direction away from a centerline drawn from the recessed portion to the bottom portion (as seen in Fig. 1 at least at 13a and 14a the sidewalls are bowed outward).

With regard to claim 10, Pradelle discloses that the recessed portion is disposed between the first sidewall portion and second sidewall portion (as seen in Fig. 1, 8, etc.).

With regard to claim 11, Pradelle discloses that the first sidewall portion and second sidewall portion are outwardly widened from the bottom portion to the outer wall portion (as seen in Fig. 1, 8, etc. as the sidewalls are inclined outward and as the axial width is greater at the outer wall portion than the bottom portion (see H2 vs e1 in Fig. 1)).

With regard to claim 12, Pradelle discloses that an intersection angle between the first sidewall portion and the centerline is from about 5° to 45° (as seen in Fig. 1, 8, etc. as the walls have multiple inclined portions that are clearly less than 45 degrees from the vertical centerline of symmetry such that is it considered to be in the claimed range of about 5 to 45 degrees (i.e. as they have portions that go from parallel to such (i.e. zero degrees) to clearly greater than at least 5 degrees)).

With regard to claim 13, the combination (Pradelle) discloses that an intersection angle between the second sidewall portion and the centerline is from about 5° to 45° (as seen in Fig. 1, 8, etc. as the walls have multiple inclined portions that are clearly less than 45 degrees from the vertical centerline of symmetry such that is it considered to be in the claimed range of about 5 to .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5, as dependent on claim 4 above, is rejected under 35 U.S.C. 103 as obvious over Pradelle (US 2009/0261534) alone.
With regard to claim 5, Pradelle fails to disclose that the single plasma resistant elastic material comprises one of fluorine rubber, perfluoroelastomer or unfilled perfluoroelastomer.
In re Leshin, 125 USPQ 416. Such a modification would have provided the expected benefit of providing a seal with good elastomer properties (e.g. durability, chemical compatibility, wear resistance, etc.) thus ensuring a good seal, as dependent on the intended environment such is intended to be used in.

Claims 4-5 and 10-13 are rejected under 35 U.S.C. 103 as obvious over Pradelle (US 2009/0261534) alone.
	Additionally and/or alternatively with regard to claim 4 (i.e. as there may be some debate regarding the broadest reasonable interpretation, to one of ordinary skill and in light of the specification, of the term “plasma resistant elastic material”, and if Applicant successfully argues 
Pradelle is silent as to if the disclosed single elastic material is explicitly considered a single plasma resistant elastic material in the same specificity as disclosed by Applicant. However it would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have the elastic material be a single plasma resistant elastic material as Examiner hereby takes Official Notice that the art is replete with examples of elastic materials for annular seals that are considered plasma resistant, to at least some degree as (i.e. including at least FKM, fluorine rubber, or perfluoroelastomer). Such a modification would have provided the expected benefit of providing a seal with good elastomer properties (e.g. durability, chemical compatibility, wear resistance, etc.) thus ensuring a good seal, as dependent on the intended environment such is intended to be used in. Additionally it would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have selected a single plasma resistant elastic material (i.e. including at least FKM, fluorine rubber, or perfluoroelastomer) for the elastic material of the annular seal member as it has been held to be within the general skill in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Such a modification would have provided the expected benefit of providing a seal with good elastomer properties (e.g. durability, chemical compatibility, wear resistance, etc.) thus ensuring a good seal, as dependent on the intended environment such is intended to be used in.
	
claim 5, the combination (Pradelle) discloses that the single plasma resistant elastic material comprises one of fluorine rubber, perfluoroelastomer or unfilled perfluoroelastomer (see the obviousness rejection of claim 4 above).

With regard to claim 10, the combination (Pradelle) discloses that the recessed portion is disposed between the first sidewall portion and second sidewall portion (as seen in Fig. 1, 8, etc.).

With regard to claim 11, the combination (Pradelle) discloses that the first sidewall portion and second sidewall portion are outwardly widened from the bottom portion to the outer wall portion (as seen in Fig. 1, 8, etc. as the sidewalls are inclined outward and as the axial width is greater at the outer wall portion than the bottom portion (see H2 vs e1 in Fig. 1)).

With regard to claim 12, the combination (Pradelle) discloses that an intersection angle between the first sidewall portion and the centerline is from about 5° to 45° (as seen in Fig. 1, 8, etc. as the walls have multiple inclined portions that are clearly less than 45 degrees from the vertical centerline of symmetry such that is it considered to be in the claimed range of about 5 to 45 degrees (i.e. as they have portions that go from parallel to such (i.e. zero degrees) to clearly greater than at least 5 degrees)).

With regard to claim 13, the combination (Pradelle) discloses that an intersection angle between the second sidewall portion and the centerline is from about 5° to 45° (as seen in Fig. 1, 8, etc. as the walls have multiple inclined portions that are clearly less than 45 degrees from the 

Response to Arguments
Applicant’s arguments with respect to claims 4-6 and 10-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354.  The examiner can normally be reached on M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS L FOSTER/            Primary Examiner, Art Unit 3675